internal_revenue_service department of the treasury number release date index number washington d c person to contact telephone number refer reply to cc te_ge eo2 plr-102726-02 date date legend council state statute a department year b dollar_figurec statute d state council dear this is in reply to a letter dated date requesting a ruling that the income of council is excludible from gross_income under sec_115 of the internal_revenue_code and that charitable_contributions to council are deductible by the donors to the extent provided by sec_170 of the code facts council is an unincorporated organization created pursuant to state statute a in enacting statute a the legislature of state declared that there was a compelling need to develop and implement a statewide trauma care system and that it was in the public interest to provide quality emergency medical and trauma care to the people of state five counties in state entered into an interlocal agreement to form council in order improve and coordinate emergency medical and trauma care the interlocal agreement requires that any future members of council also be state counties council is governed by a board_of directors each of the five member counties appoints three directors council represents that it will amend its interlocal agreement to provide that each member has the power to remove with our without cause any of the directors that it appoints council performs a number of functions relating to the coordination of emergency care on a statewide basis it certifies facilities within the jurisdiction of its members based on the level of trauma care provided at each facility it identifies regional needs through a program of statewide assessment and it oversees statewide reporting and information collecting with respect to local medical facilities it participates in creating plans for emergency triage and transportation and interfaciltiy transfer agreements in addition it participates in a public information program over primary care hospitals and medical_care agencies are located within its members’ jurisdiction some of the hospitals and care agencies are public and some are private council is required by the interlocal agreement between the member counties to submit an annual report to each members board_of county commissioners or city council this report indicates the accomplishments for the prior year and states the goals of council for the coming year in addition council is required to submit a financial report to department an agency of state the net_revenues of council for year b are expected to be approximately dollar_figurec forty-five percent of this total is derived from a state grant to council which is mandated by state statute d the remaining fifty-five percent is from a grant from state to the member counties also made pursuant to state statute d council represents that all of the funds will be used for operating_expenses any modifications or changes to the interlocal agreement which governs council must be approved by each county or city and county representative prior to taking effect any party to the interlocal agreement may terminate its participation in council with or without reason upon thirty days prior written notice to the other parties to the agreement and to state council council represents that it will amend its interlocal agreement and bylaws to provide that upon the dissolution of authority any remaining assets will be distributed to state or to the member counties sec_115 law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization by coordinating and improving emergency medical and trauma care throughout the state council helps to promote public health promoting public health is an essential_governmental_function the income of council is derived from and used solely for purposes related to providing public health services to the citizens of state no part of council’s income will be distributed to a private party other than as payment for goods or reasonable_compensation for services rendered the taxpayer represents that it will amend its interlocal agreement and bylaws to provide that upon dissolution council’s assets shall be distributed to state or to council’s member counties the taxpayer further represents that it will amend its interlocal agreement to provide that a director of the board_of council is subject_to removal with or without cause by the member county by which the director was appointed based on the information and representations submitted by council and provided that council adopts in final form the proposed amendments to the interlocal agreement and bylaws as described above we hold that the income of council is derived from an essential_governmental_function and accrues to a political_subdivision of a state or to an entity the income of which is excludible from gross_income under sec_115 sec_170 sec_170 provides subject_to certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 sec_170 states that the term charitable_contribution includes a contribution or gift to or for_the_use_of any state or political_subdivision of a state but only if the contribution is made for exclusively public purposes an entity that is not a governmental_unit specifically described in sec_170 of the code may nevertheless qualify to receive deductible charitable_contributions if it is an instrumentality of a state or an instrumentality of a political_subdivision of a state see revrul_75_359 1975_2_cb_79 although sec_170 of the code does not refer to instrumentalities of a state or instrumentalities of a political_subdivision of a state it is a long-standing position of the service that contributions or gifts to a state or a political_subdivision or an organization acting on behalf of such entity that are made for exclusively public purposes are deductible under sec_170 see revrul_79_323 1979_2_cb_106 revrul_57_128 1957_1_cb_311 provides that the following factors are taken into consideration in determining whether an organization is an instrumentality of one or more states or political subdivisions whether it is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses these six factors have been used to determine whether an organization is an instrumentality for purposes of sec_170 such that contributions if made for an exclusively public purpose are deductible in this case council performs the governmental function of planning and coordinating emergency medical and trauma services in state it functions on behalf of its five member counties the member counties have the powers and interests of an owner each director represents and can be removed with or without cause by the member county by which the director was appointed council was created pursuant to state statute council receives funds from state for its operating_expenses and must submit yearly financial reports to the member counties and department a state_agency accordingly council is an instrumentality for purposes of sec_170 and charitable_contributions to council are deductible by the donors to the extent provided by sec_170 of the code conclusion sec_1 the income of council is excludible from gross_income under sec_115 of the code charitable_contributions to council are deductible by the donors to the extent provided by sec_170 of the code this ruling letter is effective as of the datethe proposed amendments to the interlocal agreement are adopted by council except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures
